DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Rejections

Claims 1, 2, 4-7, 9, 11, 23, 31, and 34-41 are pending. New claims 35-41 and amendments to claims 5, 11, and 23 filed on 01/18/2022 are acknowledged. 

The previous rejections of claims 6, 7, 9, 31, and 34 under 35 USC 112 (b) are withdrawn in view of amendments of the claims by the applicants.  

Claim Rejections - 35   § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL —The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carryiareng out the invention.

Claims 1, 4, 5, 11, 23, 31, and 34-41 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, had possession of the claimed invention.  

Regarding claim 1, in view of the unpredictability of the art as admitted by the applicants in their communication dated 01/18/2022, while there is written description support for a method for electrochemically oxidizing PFASs using a Magneli phase titanium oxide ceramic electrode comprising Ti4O7, Ti5O9, or a combination thereof, there appears to be insufficient written description support for the full scope of the recited method for electrochemically oxidizing PFASs that includes using a Magneli phase titanium oxide ceramic electrode other than Ti4O7, Ti5O9, or a combination thereof. The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed." LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005) (see MPEP 2163 II (A)(3)(a)(ii)).	
	
Claims 4, 5, 11, 23, 31, and 34-41 are rejected, because they depend from the rejected claim 1. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen).

Regarding claims 1, 2, and 6, Chaplin is a review article on electrochemical advanced oxidation processes (EAOPs) and teaches that many classes of recalcitrant organic compounds including nd column, 2nd paragraph; and Table 1 on page 1188).  

While Chaplin reports electrochemical oxidation of PFASs using boron-doped diamond and SnO2–Sb–Bi/Ti anodes, Chaplin does not explicitly report any studies for electrochemical oxidation of PFASs using Magnéli phase titanium oxide ceramic electrodes (see page 1191, 1st column, 2nd paragraph). 

However, Chaplin teaches that doped-SnO2, PbO2 and doped-PbO2, boron-doped diamond (BDD), and sub-stoichiometric TiO2 (same as Magnéli phase titanium oxide ceramic electrode) are finite members of the family of inactive electrodes suitable for the oxidation of recalcitrant organics in an electrochemical advanced oxidation process (see page 1184, column 1, 3rd paragraph). Chaplin further teaches that conductive Magneli phase suboxides of TiO2 are very promising electrode materials for water treatment having excellent electrochemical stability and corrosion resistance (see page 1185, 1st column, 3rd paragraph).  Chaplin further teaches that the porous monolithic structure of Ti4O7 electrodes facilitates their use as a reactive electrochemical membrane (see page 1185, 2nd column, last paragraph). 
Zaky teaches that Ti4O7 electrodes (reads on a Magneli phase titanium oxide ceramic electrode) behave as inactive electrodes and thus produce physisorbed OH• via water oxidation and are also active for direct electron transfer reactions (see page 6554, 2nd column, last paragraph). Zaky further teaches that the Ti4O7 electrodes are porous (see Abstract). Zaky further teaches that direct oxidation can degrade recalcitrant compounds that are unreactive toward OH• (e.g., fluorinated organics) (see page 6554, 2nd column, first paragraph). Zaky further teaches that nd column, last paragraph). 

Chen teaches that trichloroethylene {TCE), a similar recalcitrant halogenated organic compound, was transformed to CO2, CO, Cl and, ClO3 when electrolytic oxidation was performed in a two-chamber electrolytic cell using an anode made of Magneli phase suboxides of TiO2 (see Abstract).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin by substituting the boron-doped diamond and SnO2–Sb–Bi/Ti anodes reported to be used for electrolytic oxidation of PFASs by Chaplin with an anode made of Magneli phase suboxides of TiO2. The person with ordinary skill in the art would have been motivated to make this modification, because Chaplin teaches that Chaplin teaches that doped-SnO2, PbO2 and doped-PbO2, boron-doped diamond (BDD), and sub-stoichiometric TiO2 (same as Magnéli phase titanium oxide ceramic electrode) are finite members of the family of inactive electrodes which can promote direct electron transfer oxidation of perfluorinated organics in an electrochemical advanced oxidation process (see page 1184, column 1, 3rd paragraph), Chaplin further teaches that conductive Magneli phase suboxides of TiO2 are very promising electrode materials for water treatment having excellent electrochemical stability and corrosion resistance  (see page 1185, 1st column, 3rd paragraph), Chaplin further teaches that that the porous monolithic structure of a Ti4O7 electrode facilitates its use as a reactive electrochemical membrane and increased electrochemical reactivity (see page 1185, 2nd column, last paragraph); Zaky teaches that direct oxidation can degrade recalcitrant compounds that are unreactive toward OH• (e.g., fluorinated organics) (see page 6554, 2nd column, first paragraph), and that other inactive anodes such as boron-doped diamond electrodes are expensive (see page 6554, 2nd column, last paragraph); and because 2. Further, "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a rationale that may support a conclusion of obviousness (The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)) (see MPEP 2143 (I)(E)).

Regarding claim 37, Zaky further teaches use of anodic reactive electrochemical membrane (REM) consisting of a porous substoichiometric titanium dioxide (Ti4O7) tubular, ceramic electrode. Zaky further teaches that oxidation experiments with model organic compounds showed that the REM was active for both direct oxidation reactions and formation of hydroxyl radicals (OH•) (see Abstract). Zaky further teaches that reactive electrochemical membrane (REM) is a potentially transformative technology that integrates physical separation with electrochemical oxidation (see the Introduction section in column 1 on page 6554).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to further modify the above-modified method by having the Magneli phase titanium oxide ceramic electrode serve as both an anode and a membrane in a reactive electrochemical membrane (REM) filtration system as taught by Zaky. The person with ordinary skill in the art would have been motivated to make this modification, because Zaky teaches that the REM was active for both direct oxidation reactions and formation of hydroxyl radicals (OH•) (see Abstract); and that reactive electrochemical membrane (REM) is a potentially transformative technology that integrates physical separation with electrochemical oxidation (see the Introduction section in column 1 on page 6554).


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen), as shown for claim 1 above, and further in view of Jesus et al, international patent application publication no. WO 2013/007847 (hereinafter called Jesus).

Chaplin in view of Zaky and Chen does not explicitly teach pre-treating the wastewater via electrocoagulation to concentrate the PFASs prior to contact with the Magneli phase titanium oxide ceramic electrode.  

Jesus teaches a system for treatment of an aqueous stream containing organic matter (see Abstract). Jesus further teaches that in an embodiment, the aqueous stream containing organic matter is first treated in a flotation-flocculation tank (3), then in an electrocoagulation equipment (4) where significant reduction of organic matter occurs, and then through an electro-oxidation step (6), where soluble organic matter is converted into CO2 (see Fig. 1; page 6, 2nd last paragraph; and the paragraph spanning pages 6 and 7), thus teaching that pre-treating the wastewater via electrocoagulation concentrates organic matter. 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by pre-treating the wastewater via electrocoagulation before contacting with the electrooxidation .

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen), as shown for claim 1 above, and further in view of Bowen et al, “Manufacture of Porous Electrically Conductive Ceramics,” Proceedings of the International Conference on Mining, Material and Metallurgical Engineering Prague, Czech Republic, August 11-12, 2014 (hereinafter called Bowen).

Regarding claim 7, Chaplin in view of Zaky and Chen does not explicitly teach that the porous Magneli phase titanium oxide ceramic electrode comprises a plurality of micropores having a diameter from about 10 nm to 10 µm.  

Bowen teaches a process for generating porosity at the surface of a Magneli phase titanium oxide ceramic electrode to achieve a high surface area (see Abstract). Bowen further teaches that porosity and thus pore diameter is correlated with surface area of electrodes (see page I-3, 1st paragraph), and thus teaching that pore diameter is a result-effective variable. Bowen further 

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by determining suitable pore diameters by routine experimentation based on the teachings of Bowen. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).
 
Regarding claim 9, Chaplin in view of Zaky and Chen does not explicitly teach that the porous Magneli phase titanium oxide ceramic electrode has a porosity of about 5-75%.

Bowen teaches a process for generating porosity at the surface of a Magneli phase titanium oxide ceramic electrode to achieve a high surface area (see Abstract). Bowen further teaches that an advantage of increased porosity in Magnéli phases is to increase surface area and create a more intimate contact with the surrounding environment in the treatment of aqueous waste and contaminated water (see page I-2, 1st paragraph). Bowen further teaches that an st paragraph), thus teaching that porosity is a result-effective variable.

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by determining suitable porosity by routine experimentation based on the teachings of Bowen. Generally, modification of a result-effective variable like concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that such modification is critical, i.e.,  the claimed ranges produce new and unexpected results which are different in kind and not merely in degree from results of prior art. The applicant has the burden of proving such criticality. See MPEP 2144.05 II. (B). "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see MPEP 2144.05 (II)(A)).

Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Chaplin, “Critical Review of Electrochemical Advanced Oxidation Processes for Water Treatment Applications,” Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 (hereinafter called Chaplin), in view of Zaky et al, “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Technology, 2013, 47, pages 6554-6563 (hereinafter called Zaky), and Chen et al, “Electrolytic Oxidation of Trichloroethylene Using a Ceramic Anode,” J. Appl. Electrochem., 29:961-970,1999 (hereinafter called Chen), as shown for claim 1 above, and further in view of US patent no. US  5,364,508 (hereinafter called Weres).

Chaplin in view of Zaky and Chen does not explicitly teach recycling the at least partially decontaminated wastewater.

Weres is directed to electrochemical methods for producing hydroxyl free radicals and decomposing by oxidation chemical substances dissolved in water (see Abstract). Weres teaches that recirculated of partially decontaminated wastewater increases the velocity of water flow past the surface of the electrodes, thereby improving mass transfer (see column 18, lines 58-60).

It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the application to modify the method taught by Chaplin in view of Zaky and Chen by recycling partially decontaminated wastewater as taught by Weres. The person with ordinary skill in the art would have been motivated to make this modification, because Weres teaches that the advantage of the modification would be to increase the velocity of water flow past the surface of the electrodes, thereby improving mass transfer (see column 18, lines 58-60).  

Response to Arguments 

Applicant arguments regarding secondary considerations and unpredictability of art are persuasive but only for perfluoroalkyl acids, but not for all PFASs. Zaky et al’s teaching that direct oxidation can degrade recalcitrant compounds that are unreactive toward OH• (e.g., fluorinated organics) on page 6554 of their article  “Porous Substoichiometric TiO2 Anodes as Reactive Electrochemical Membranes for Water Treatment,” Environmental Science & Environ. Sci.: Processes Impacts, 2014, 16, 1182-1203 regarding the superior properties of Magneli phase electrodes is considered to be sufficient motivation to one of ordinary skill in the art to perform routine experimentation to develop the invention of claim 1 for at least some of the large number of perfluorinated compounds.

Allowable Subject Matter

Claims 11, 23, 31, 34, and 38-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter 

The prior art of record does not teach or render obvious the invention of claim 11 as a whole, including the limitation that the one or more types of PFASs comprise at least one type of perfluoroalkyl acid (PFAA).

The prior art of record does not teach or render obvious the invention of claim 31 as a whole, including the limitation that the at least two porous Magnéli phase titanium oxide ceramic membrane electrodes each have at least a portion of the membrane coated with activated carbon fiber (ACF).

The prior art of record does not teach or render obvious the invention of claim 40 as a whole, including the limitation that the electrochemical cell has two Magneli phase titanium oxide 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALIL JAIN whose telephone number is (571)270-1915.  The examiner can normally be reached on M-F 10 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SALIL JAIN/Examiner, Art Unit 1795